Case: 12-41359       Document: 00512332022           Page: 1    Date Filed: 08/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                              FILED
                                     No. 12-41359                           August 5, 2013
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DANIEL GONZALEZ-PEREZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No.5:10-CR-2468-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Daniel Gonzalez-Perez appeals the 24-month sentence imposed upon the
revocation of his supervised release. Relying on United States v. Miller, 634
F.3d 841, 844 (5th Cir. 2011), he contends that the district court procedurally
erred by considering sentencing factors listed in 18 U.S.C. § 3553(a)(2)(A) in
determining his sentence.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 12-41359   Document: 00512332022     Page: 2   Date Filed: 08/05/2013

                                 No. 12-41359

      As Gonzalez-Perez acknowledges, our review is for plain error. See
United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009). Although the
probation officer recommended that the district court sentence Gonzalez-Perez
to “a term of incarceration which would reflect the seriousness of his
noncompliant behavior, promote respect for the law and provide just
punishment for the violations,” we do not impute that recommendation to the
district court. See United States v. Culbertson, 712 F.3d 235, 243 (5th Cir.
2013) (“[t]he district court’s words are the best evidence of why it did what it
did.”).
      The district court did not mention the need for punishment but twice
noted Gonzalez-Perez’s total disregard of federal and state laws. Although this
is arguably similar to the language in Miller, we have not addressed whether
consideration of a defendant’s total disregard for state and federal laws is
tantamount to consideration of the need for the sentence imposed to promote
respect for the law. Accordingly, Gonzalez-Perez has not shown clear or
obvious error. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Nor has he shown that the alleged error affected his substantial rights.
The record shows that the district court considered the following in
determining Gonzalez-Perez’s revocation sentence: Gonzalez-Perez’s violations
of four conditions of his supervised release; the recommended guidelines range
of 6 to 12 months, the 24-month statutory maximum range, and the 18-month
sentence Gonzalez-Perez requested in lieu of a 24-month sentence; Gonzalez-
Perez’s previous conviction involving forged payroll checks, and his new offense
of attempting to pass a forged payroll check; Gonzalez-Perez’s age; and the
number of his illegal reentries and his characterization of these as mere
mistakes. This record does not unambiguously indicate that, but for the
district court’s consideration of impermissible sentencing factors, there is a


                                       2
    Case: 12-41359    Document: 00512332022    Page: 3   Date Filed: 08/05/2013

                                No. 12-41359

reasonable probability that Gonzalez-Perez would have received a lower
sentence. See Puckett, 556 U.S. at 135; United States v. Davis, 602 F.3d 643,
647 (5th Cir. 2010); United States v. Mares, 402 F.3d 511, 521 (5th Cir. 2005).
      AFFIRMED.




                                      3